 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
      SARA CATARINA REIS SANTOS                            No. 1:20-cv-00109-LJO-SKO
11
                           Plaintiff,                      ORDER TO SHOW CAUSE WHY THIS
12                                                         CASE SHOULD NOT BE DISMISSED FOR
                                                           LACK OF SUBJECT MATTER
13            v.                                           JURISDICTION; AND

14                                                         ORDER TO SHOW CAUSE WHY THIS
      CHARLES REIS IV, et al.,                             CERTAIN DEFENDANTS SHOULD NOT
15                                                         BE DISMISSED FOR MISJOINDER
                          Defendant.
16
                                                           FOURTEEN DAY DEADLINE
17
                                                           (Doc. 1)
18

19          Plaintiff Sara Catarina Reis Santos, appearing pro se, filed a complaint on January 21,
20   2020. (Doc. 1). From the court’s initial review of the complaint, it appears that the court lacks
21   subject matter jurisdiction to consider the claims presented.
22          Federal courts are courts of limited jurisdiction and lack inherent or general subject matter
23   jurisdiction. Federal courts can adjudicate only those cases which the United States Constitution
24   and Congress authorize them to adjudicate. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375
25   (1994). To proceed in federal court, a plaintiff’s pleading must establish the existence of subject
26   matter jurisdiction. Generally, there are two potential bases for federal subject matter
27   jurisdiction: (1) federal question jurisdiction, or (2) diversity jurisdiction.
28 /////
 1         “[A] case ‘arises under’ federal law either where federal law creates the cause of action or
 2   ‘where the vindication of a right under state law necessarily turn[s] on some construction of
 3   federal law.’” Republican Party of Guam v. Gutierrez, 277 F.3d 1086, 1088–89 (9th Cir. 2002)
 4   (quoting Franchise Tax Bd. v. Construction Laborers Vacation Trust, 463 U.S. 1, 8–9 (1983)).
 5   The presence or absence of federal question jurisdiction is governed by the “well-pleaded
 6   complaint rule.” Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). Under the well-pleaded
 7   complaint rule, “federal jurisdiction exists only when a federal question is presented on the face
 8   of the plaintiff’s properly pleaded complaint.” Id.
 9         Here, plaintiff has not checked either jurisdictional option (“federal question” or
10   “diversity”) on her complaint form. (Doc. No. 1 at 3.) Moreover, the complaint does not appear
11   to contain any allegation of a violation arising under the Constitution, federal law, or treaties of
12   the United States. Instead, plaintiff appears to be asserting claims of wrongful termination
13   against two separate employers, Taco Bell and Livingston Community Health, on independent
14   occasions. (Id. at 1.) The complaint and its incorporated attachments suggest plaintiff was
15   terminated from (or her employment otherwise ended at) Taco Bell in Livingstone, California on
16   April 1, 2016, after plaintiff complained about sanitary issues in the restroom facilities there.
17   (See id. at 9–11.) The complaint separately asserts that Livingston Community Health
18   wrongfully terminated plaintiff on May 19, 2018, in retaliation for her voicing complaints about,
19   among other things, how Livingstone Community Health handled walk-in patients. (See id. at
20   18–27.) In the section of the standard complaint form that inquires as to the basis for federal
21   question jurisdiction, plaintiff mentions a “law enforcement record by [National Labor Relations
22   Board (NLRB)] Case 32-CA-205510.” (Id. at 4.) Apart from this, it is entirely unclear how her
23   claims arise under federal law. While the NLRB is a federal agency, plaintiff fails to identify or
24   even suggest what federal law any of her claims arise under.
25         Alternatively, under 28 U.S.C. § 1332, federal district courts have original jurisdiction over
26   civil actions in diversity cases “where the matter in controversy exceeds the sum or value of
27   $75,000” and where the matter is between “citizens of different states.” 28 U.S.C. § 1332.
28   “Subject matter jurisdiction based upon diversity of citizenship requires that no defendant have

                                                       2
 1   the same citizenship as any plaintiff.” Tosco Corp. v. Communities for a Better Env’t, 236 F.3d
 2   495, 499 (9th Cir. 2001), abrogated on other grounds by Hertz Corp. v. Friend, 559 U.S. 77
 3   (2010). “A plaintiff suing in federal court must show in his pleading, affirmatively and distinctly,
 4   the existence of whatever is essential to federal jurisdiction, and, if he does not do so, the court . .
 5   . on discovering the [defect], must dismiss the case, unless the defect be corrected by
 6   amendment.” Id. (quoting Smith v. McCullough, 270 U.S. 456 (1926)); see also Kanter v.
 7   Warner-Lambert Co., 265 F.3d 853, 857-858 (9th Cir. 2001) (“the party asserting diversity
 8   jurisdiction bears the burden of proof.”).
 9         Plaintiff’s complaint alleges that plaintiff and at least one defendant are residents of
10   California (see Doc. 1 at 1–2), which destroys the requisite complete diversity in this case. See
11   Cook v. AVI Casino Enterprises, Inc., 548 F.3d 718, 722 (9th Cir. 2008) (citing Caterpillar, Inc.
12   v. Lewis, 519 U.S. 61, 68 (1996) (stating that diversity jurisdiction requires “complete diversity of
13   citizenship”)).
14         This Court has an independent duty to consider its own subject matter jurisdiction, whether
15   or not the issue is raised by the parties and must dismiss an action over which it lacks jurisdiction.
16   See Morongo Band of Mission Indians v. Cal. State Bd. of Equalization, 858 F.2d 1376, 1380 (9th
17   Cir. 1988); Fed. R. Civ. P. 12(h)(3); see also Cal. Diversified Promotions, Inc. v. Musick, 505 F.2d
18   278, 280 (9th Cir. 1974) (“It has long been held that a judge can dismiss sua sponte for lack of
19   jurisdiction.”). Here, it appears that the court would lack subject matter jurisdiction over the claims
20   in the complaint. Therefore, plaintiff is ORDERED to SHOW CAUSE why this case should
21   not be dismissed for lack of subject matter jurisdiction. The court CAUTIONS plaintiff that, if
22   she fails to respond to the jurisdictional concerns raised above within fourteen (14) days of the date
23   of service of this Order, the court will dismiss the entire complaint.
24         In addition, plaintiff appears to have joined two wholly independent wrongful termination
25   claims into a single lawsuit. According to Federal Rule of Civil Procedure 20(a)(2), a plaintiff
26   may permissively join defendants in a single action only if (1) the plaintiff is asserting a right to
27   relief against the defendants “jointly, severally, or in the alternative with respect to or arising out
28   of the same transaction, occurrence, or series of transactions or occurrences,” and (2) the claims

                                                        3
 1   involve a “question of law or fact common to all defendants.” Fed. R. Civ. P. 20(a)(2). Though
 2   improper joinder is not grounds for dismissal of an action, a court may on its own motion drop
 3   improperly joined parties or sever improperly joined claims. See Fed. R. Civ. P. 21. Accordingly,
 4   plaintiff is also ORDERED to SHOW CAUSE why the Court should not dismiss one of the
 5   named defendants for improper joinder. Therefore, even if plaintiff is able to establish subject
 6   matter jurisdiction over one or more claims in this case, plaintiff is CAUTIONED that if she fails
 7   to respond to the above concerns regarding joinder within fourteen (14) days of the date of
 8   service of this Order, the court will dismiss the defendants other than the first named defendant:
 9   Taco Bell.
10         Plaintiff shall file a written response to the above orders to show cause within fourteen (14)
11   days of this Order. Alternatively, plaintiff may elect to file a notice of dismissal of this action
12   instead of filing a response to this Order.
13 IT IS SO ORDERED.

14
       Dated:     February 20, 2020
15                                                    UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                      4
